Title: Abigail Adams to John Adams, 1 June 1777
From: Adams, Abigail
To: Adams, John


     
      My dearest Friend
      
       June 1. 1777
      
     
     I designd to have wrote you by the last Post, but have been so unwell for the week past that I have not been able. We have had very Hot weather which you know never agrees well with me, and greatly distresses me under my present circumstances. I loose my rest a nights, which makes me more unable to bear the Heat of the day. I look forward to the middle of july with more anxiety than I can describe, and the Thoughts of 3 hundreds miles distance are as Greivious as the perils I have to pass through. I am cut of from the privilidge which some of the Brute creation enjoy, that of having their mate sit by them with anxious care during all their Solitary confinement.
     You live at an expence however frugal it may be deemed there, which will astonish your constituents I suppose and be the occasion of many more gratefull acknowledgments, and speaches. If either of us were in the least avaricious or even parsimonious we should poorly Brook the sacrifice we make of property. One Gentleman of the Bar acknowledged that he had made a thousand pounds sterling since the opening of Buisness by admiralty causes and others, and there are some others who have made more than he; and with how much less fatigue than you have sufferd, you are the best judge. I hope this year will if we are any way successfull put an end to your fatigues and your journeys. If you could be at Home and only earnd a Bare subsistance I should be happeier.
     Every thing Here is extravangantly high, but more tolerable than with you. A Dollor now is not eaquel to what one Quarter was two years ago, and their is no sort of property which is not held in higher estimation than money. I have long seen the true causes of this Evil, and have been out of favour, with the regulating act, as I have seen I think that it rather served to raise than lower prices.
     I endeavour to live with as great frugality as posible. I am obliged to pay higher wages this year than last; Prince was offerd 8 dollors a month and left me. I found upon trial that I must give 12, and put to great difficulty to hire a Hand even at that price, so I sent for Him again, and he got himself releasd, and is with me for 6 months upon those terms.
     I have paid him his 5 pounds for the winter, have paid the Rates which amount to 24 pounds 2 & 3 pence, have also paid your Brother 5 hundred & 50 dollors which with what you paid when at Home and the small sums that were paid before, amount to the whole of the principal and part of the interest. I would have taken up the bond, but he chose it should lay as there were Notes of Hand which you have against him and an account to settle which he has against you—and this week I propose to send in to the continental Loan office a hundred pound LM. If I do not explain the matter I fear you will suspect me of being concerned with the Hampshire money makers. You must know then that your sister Adams took up a Note to the amount of a hundred & 27 pounds out of which was oweing to her as you may remember upon the Settlement 45 pounds and about the same time my unkle Thaxter took up a Note principal and interest amounted to 56 pounds which enabled me to pay your Brother, and a few days ago one Stetson took up a Bond of 20 pounds and Clark one of 30 which with a treasurers Note which is due of 20 pounds more and 24 pounds which I received for the Sale of a Lighter! will come near to compleat the Hundred pounds which I propose to send to the office. Every fellow has his pockets full of money and chuses no doubt to pay his debts if he is a good Husband. I have done the best in my power with what I received and hope for your approbation which is always a full compensation to yours—ever yours.
    